

[logo1.jpg]


December 20, 2011


Bioanalytical Systems, Inc.
2710 Kent Avenue
West Lafayette, Indiana 47906
Attn: Michael R. Cox, VP Finance and Administration


Dear Mr. Cox:


Incidental to that certain Loan Agreement entered into by and between
Bioanalytical Systems, Inc. (“Borrower”) and Regions Bank (“Bank”) dated
December 18, 2007 (such Loan Agreement, as amended, hereinafter referred to
collectively as the “Loan Agreement”), and subject to further conditions set
forth herein, Bank hereby waives Borrower’s compliance with the Fixed Charge
Coverage Ratio covenant as set forth in Section 8(b) for the period ending as of
December 31, 2011.


The waiver of Borrower’s compliance with the financial covenant as set forth
above constitutes a singular waiver and shall not be deemed to be or to imply
Bank’s waiver of Borrower’s strict compliance with the terms and provisions of
the Loan Agreement. The waiver contained herein is also subject to receipt by
Bank of such additional documentation as may be required by Bank to modify the
Loan Agreement and other related loan documents and to provide further security
for the loans from Bank to Borrower.


The waiver granted herein shall not be deemed to create a course of conduct or
obligation upon Bank to waive Borrower’s future non-compliance with any of the
terms or provisions as set forth in the Loan Agreement. No delay or omission of
Bank to exercise any right or power under the Loan Agreement shall impair such
right or power or be construed as a waiver of any default or as an acquiescence
except as expressly set forth herein. All waivers of Borrower’s noncompliance
with the terms and provisions of the Loan Agreement shall not be valid unless in
writing and signed by Bank, and then only to the extent specifically set forth
in such writing.



 
Sincerely,
     
REGIONS BANK
     
By:
/s/ Michael F. Zingraf
     
Michael F. Zingraf, Senior Vice President
 

 
 
 

--------------------------------------------------------------------------------

 